Exhibit 10.2

 

ADVANCEPIERRE FOODS HOLDINGS, INC.
2009 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

Employee Form

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) is made and
entered into as of the “Grant Date” by and between AdvancePierre Foods
Holdings, Inc., a Delaware corporation (the “Company”), and the “Holder”.  Where
the context permits, references to the Company or any of its Subsidiaries or
Affiliates shall include the successors to the foregoing.

 

Holder:

 

 

 

Grant Date:

 

 

 

Vesting Commencement Date:

 

 

 

Grant Number:

 

 

 

Total RSU Shares:

 

 

 

Vesting:

 

One-third (1/3) of the Restricted Share Units shall become vested on each of the
first three (3) anniversaries of the Vesting Commencement Date, subject to the
terms and conditions of this Award Agreement.

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.  The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Award Agreement.

 

2.                                      Grant.  Subject to the terms of this
Award Agreement and pursuant to the AdvancePierre Foods Holdings, Inc. 2009
Omnibus Equity Incentive Plan, as attached hereto as Exhibit A (the “Plan”), the
Company hereby grants to the Holder, effective as of the date hereof, an award
of restricted share units (“Restricted Share Units”) with respect to the
aggregate number of Shares listed above (the “Award”), subject to the terms and
conditions set forth herein and in the Plan.

 

3.                                      Vesting.

 

(a).                              The Award shall vest in accordance with the
vesting schedule listed above.  Shares shall be delivered (provided that such
delivery is otherwise in accordance with federal and state securities laws) with
respect to vested Restricted Share Units as soon as practicable following
vesting, which shall generally mean within thirty (30) days following vesting,
but which in no event shall be later than March 15 of the calendar year
following the calendar year in which vesting occurs.

 

--------------------------------------------------------------------------------


 

(b).                              Notwithstanding anything to the contrary, upon
the first to occur of the death of the Holder or the consummation of a Change in
Control (as defined below), any then unvested Restricted Share Units shall
become immediately vested.  For purposes of this Award Agreement, “Change in
Control” shall mean: (A) the sale or other transfer of the Company to an
Independent Third Party (as defined below) or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of Independent
Third Parties pursuant to which such party or parties acquire (i) capital stock
of the Company possessing the voting power under normal circumstances (without
regard to the occurrence of any contingency) to elect a majority of the
Company’s board of directors (whether by merger, consolidation or sale or
transfer of the Company’s capital stock) or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis; provided, however, that
such Change in Control constitutes a “change in control event” within the
meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue Code (the “Code”). 
“Independent Third Party” means any person or entity who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the common stock
on a fully-diluted basis (a “5% Owner”), who is not controlling, controlled by
or under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other persons.

 

(c).                               Continuance of Employment.  Subject to
Paragraphs 3(b) and 6, the vesting schedule requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement.  Nothing contained in this Award Agreement or the Plan
constitutes an employment or service commitment by the Company, affects the
Holder’s status as an employee at will who is subject to termination without
Cause (as defined in Section 2(f) of the Plan), confers upon the Holder any
right to remain employed by or in service to the Company or any of its
Subsidiaries, interferes in any way with the right of the Company or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Company or any of its Subsidiaries to increase or decrease the
Holder’s other compensation or benefits.  Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Holder
without his or her consent thereto.

 

(d).                              No Ownership.  Unless and until the Company
has issued a certificate or certificates representing Shares as a result of the
vesting of Restricted Share Units, the Holder shall not have any of the rights
or privileges of a stockholder of the Company with respect to the Shares subject
to the Award.

 

4.                                      Dividend Rights.  After the Grant Date,
the Holder shall be entitled to cash dividends subject to the Award (whether
vested or unvested at such time), provided that such rights shall prospectively
terminate immediately as to any Restricted Share Units that are forfeited
pursuant to the terms hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      Restrictions on Transfer.  Neither the
Award, nor any interest therein or amount payable in respect thereof, may be
sold, assigned, transferred, hypothecated, pledged, exchanged, charged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Company or (b) transfers by will or the laws of
descent and distribution.

 

6.                                      Effect of Termination of Employment or
Services.  If the Holder ceases to be employed by or ceases to provide services
to the Company or a Subsidiary other than due to the Holder’s Retirement (the
date of such termination of employment or service is referred to as the Holder’s
“Severance Date”), any Restricted Share Units that have not become vested
pursuant to Paragraph 3 hereof upon the Severance Date shall be automatically
forfeited to the Company (regardless of the reason for such termination of
employment or service, whether with or without Cause, voluntarily or
involuntarily, or due to Disability).  The Company shall pay no consideration
with respect to such transfer.  If the Holder ceases to be employed by or ceases
to provide services to the Company or a Subsidiary by reason of the Holder’s
Retirement (the date of such termination of employment or service is referred to
as the “Retirement Date”), any Restricted Share Units that have not become
vested pursuant to Paragraph 3 hereof upon the Retirement Date shall continue to
vest as if no such separation or cessation of services had occurred.

 

7.                                      Adjustments.  Upon the occurrence of a
Change in Capitalization as contemplated by Section 5 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award or in the
terms of any Award.  Any such adjustments will be made by the Administrator,
whose determination will be final, binding and conclusive.

 

8.                                      Deferral.  The Holder may elect to defer
commencement of the settlement of vested Restricted Share Units until the later
of (a) the [    ] anniversary of the Grant Date or (b) the date of the Holder’s
termination of service, subject however to earlier settlement (i) upon or within
thirty (30) days following the Holder’s death or (ii) upon or within thirty (30)
days following a Change in Control.  To so elect, the Holder must make a valid
and timely election in compliance with the provisions of Section 409A of the
Code and pursuant to the terms of the deferral election form provided to the
Holder for this purpose, as attached hereto as Exhibit B.

 

9.                                      Tax Withholding.  Subject to Section 13
of the Plan, upon any vesting of the Award, the Holder shall, no later than the
date as of which the value of an Award first becomes includible in the gross
income of the Holder for federal and/or state income tax purposes, pay to the
Company, or make arrangements satisfactory to the Administrator regarding
payment of, any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Award.  With the approval of the Administrator, a
Holder may satisfy the foregoing requirement by electing to have the Company
withhold from delivery of Shares or by delivering already owned unrestricted
Shares, in each case, having a value equal to the minimum amount of tax required
to be withheld.  Such Shares shall be valued at their Fair Market Value on the
date of which the amount of tax to be withheld is determined.  Fractional share
amounts shall be settled in cash.  Such an election may be made with respect to
all or any portion of the Shares to be delivered pursuant to the Award.  The
Company may also use any other method of obtaining the necessary payment or
proceeds, as permitted by law, to satisfy its withholding obligation with
respect to the Award.

 

3

--------------------------------------------------------------------------------


 

10.                               Notice.  Any notice to be given under the
terms of this Award Agreement shall be in writing and addressed to the Company
at its principal office to the attention of the Secretary, and to the Holder at
the Holder’s last address reflected on the Company’s payroll records.  Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be deemed to have been duly given on the date which it is
personally delivered or, whether actually received or not, on the third business
day after mailing in accordance with the foregoing provisions of this Paragraph
10.

 

11.                               Incorporation of the Plan.  The Plan, as it
exists on the date of this Award Agreement and as amended from time to time, is
hereby incorporated by reference and made a part hereof, and the Restricted
Share Units and this Award Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Award Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.                               Entire Agreement.  This Award Agreement and
the Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan may be amended pursuant to
Section 11 thereof.  This Award Agreement may be amended by the Board from time
to time.  Any such amendment must be in writing and signed by the Company.  Any
such amendment that materially and adversely affects the Holder’s rights under
this Award Agreement shall require the consent of the Holder in order to be
effective with respect to the Award.  The Company may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Holder hereunder, but no such waiver shall
operate as or be construed to be a subsequent waiver of the same provision or a
waiver of any other provision hereof.

 

13.                               Counterparts.  This Award Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

14.                               Section Headings.  The section headings of
this Award Agreement are for convenience of reference only and shall not be
deemed to alter or affect any provision hereof.

 

15.                               Failure to Enforce Not a Waiver.  The failure
of the Company to enforce at any time any provision of the Award Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

16.                               Governing Law.  This Award Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without regard to conflict of law principles thereunder.

 

4

--------------------------------------------------------------------------------


 

17.                               Authority of the Administrator.  The
Administrator shall have full authority to interpret and construe the terms of
the Plan and this Award Agreement.  The determination of the Administrator as to
any such matter of interpretation or construction shall be final, binding and
conclusive.  The Holder acknowledges having read and understood the Plan and
this Award Agreement.  Unless otherwise expressly provided in other paragraphs
of this Award Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not (and shall not be deemed to)
create any rights in the Holder unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.

 

18.                               Binding Effect.  The Award Agreement shall
apply to and bind the Holder and the Company and their respective permitted
assignees or transferees, heirs, legatees, executors, administrators and legal
successors.

 

19.                               Tax Representation.  The Holder is advised to
review with his or her own tax advisors the Federal, state, local and foreign
tax consequences of the transactions contemplated by this Award Agreement.  The
Holder is relying solely on such advisors and is not relying in any part on any
statement or representation of the Company or any of its agents.  The Holder
understands that he or she (and not the Company) shall be responsible for any
tax liability that may arise as a result of the transactions contemplated by
this Award Agreement.

 

20.                               Acceptance.  The Holder hereby acknowledges
receipt of a copy of the Plan and this Award Agreement.  The Holder has read and
understands the terms and provisions thereof, and accepts the Award subject to
all the terms and conditions of the Plan and the Award Agreement.

 

21.                               Code Section 409A.  The intent of the Holder
and the Company is that payments and benefits under this Award Agreement and the
Award be exempt from, or comply with, Section 409A of the Code, and accordingly,
to the maximum extent permitted, this Award Agreement and the Award shall be
interpreted and administered to be in accordance therewith.  Each payment under
this Award Agreement and the Award shall be construed as a separate identified
payment for purposes of Section 409A of the Code, and any payments described in
this Award Agreement and the Award that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
(a) the Holder shall not be considered to have terminated employment for
purposes of this Award Agreement and no payments shall be due to the Holder
under this Award Agreement that are payable upon the Holder’s termination of
employment until the Holder would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code
and (b) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Award Agreement and the Award during the
six-month period immediately following the Holder’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Holder’s separation from service (or, if earlier, the
Holder’s death).

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.

 

 

ADVANCEPIERRE FOODS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

HOLDER

 

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

Telephone No.:

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Share Unit Award
Agreement of AdvancePierre Foods Holdings, Inc., I, the spouse of the Holder
therein named, do hereby join with my spouse in executing the foregoing
Restricted Share Unit Award Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.

 

Date:

 

 

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

Signature Page to

AdvancePierre Foods Holdings, Inc. 2009 Omnibus Equity Incentive Plan

Restricted Share Unit Agreement (Employee Form)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2009 Omnibus Equity Incentive Plan, As Amended (1)

 

 

--------------------------------------------------------------------------------

(1) A copy of the 2009 Omnibus Equity Incentive Plan is omitted from this
filing, but is filed as Exhibit 10.16 to Amendment No. 2 to the Company’s
Registration Statement on Form S-1 (Reg. No. 210674), Amendment No. 1 to the
Pierre Foods Holding Corporation 2009 Omnibus Equity Incentive Plan, effective
as of January 23, 2014, is filed as Exhibit 10.17 to Amendment No. 2 to the
Company’s Registration Statement on Form S-1 (Reg. No. 210674), and Amendment
No. 2 to the 2009 Omnibus Equity Incentive Plan is filed as Exhibit 10.18 to
Amendment No. 3 to the Company’s Registration Statement on Form S-1 (Reg.
No. 210674), and Amendment No. 3 filed as Exhibit 10.1. to the Current Report on
Form 8-K filed on August 19, 2016.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADVANCEPIERRE FOODS HOLDINGS, INC.
2009 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT

 

DEFERRAL ELECTION FORM

 

I hereby make the following election with respect to the grant of the Restricted
Share Units (“RSUs”) to be made to me in calendar year [    ] under the
AdvancePierre Foods Holdings, Inc. 2009 Omnibus Equity Incentive Plan (the
“Plan”).  Capitalized terms not defined herein will have the meanings ascribed
to such terms in the Plan.

 

I understand that the RSUs will vest in accordance with the award agreement
issued pursuant to the Plan and, subject to the satisfaction of the applicable
vesting requirements, unless otherwise deferred by me, will generally be settled
upon or shortly following such vesting.

 

Deferral Election - Choose One:

 

o                                    I do not want to defer settlement of the
RSUs.

 

o                                    I elect, in accordance with the provisions
of the Plan and the award agreement, to defer settlement of the vested RSUs
(including any applicable dividend equivalents credited to me) until
[                    ].

 

Settlement:

 

I understand that settlement of the RSUs will be made in accordance with the
foregoing election.  I further understand, however, that in the event of my
death or the occurrence of a Change in Control that constitutes a “change in
control event” within the meaning of section 409A of the Code, settlement will
be accelerated and will be made to me (or my beneficiary, as the case may be)
within 30 days following the date of my death or upon or within 30 days
following such Change in Control, as the case may be.

 

The election made herein is subject to the provisions of the Plan and the award
agreement(s).

 

Date:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name of Grantee (Print)

 

--------------------------------------------------------------------------------